Order, Supreme Court, Bronx County (Faul A. Victor, J.), entered January 13, 2005, which granted plaintiffs motion for a protective order setting aside the notice of plaintiffs deposition and directing that the deposition take place in Ireland, unanimously affirmed, without costs. Appeal from order, same court (Barry Salman, J.), entered on or about April 25, 2005, denying defendant’s motion for a stay of the January 13, 2005 order, unanimously dismissed, without costs, as academic.
We perceive no abuse of the motion court’s broad discretion to supervise discovery (see Ulico Cas. Co. v Wilson, Elser, Moskowitz, Edelman & Dicker, 1 AD3d 223, 224 [2003]). Flaintiff was on three occasions denied the necessary travel visa for appearance at his court-ordered New York deposition and *276was directed in the appealed order to bear the costs of defendant’s travel-related expenses (cf. Farrakhan v N.Y.P Holdings, 226 AD2d 133 [1996], lv denied 91 NY2d 803 [1997]). Concur— Buckley, P.J., Mazzarelli, Andrias, Saxe and Sullivan, JJ.